Clark, J.,
concurring. I concur that if written assent was required in this instance, the appending by the husband of his signature as witness was sufficient assent, both by the reason of the thing, and upon all the precedents. But I concur in the result for the further reason that the transfer of. the policy by the wife was valid without the written assent of her husband.
*53The Constitution, Art. X, sec. 6, says the property of the wife “shall be and remain her sole and separate estate and property * * * as if she were unmarried.” The only exception to that broad provision is that the husband is given merely a veto upon her “conveyances.” He is not required to join in them, for he has no interest in her property (Manning v. Manning, 79 N. C., 293), and of course, can pass none. This veto power does not extend to devises and bequests, nor to-any other disposition of her property, save in those cases which under the law must be made by a “conveyance,” i. a., deeds and mortgages of realty and such mortgages of personalty as are made by deed.
To hold that the husband’s veto power, by reason of the requirement of his written assent, extends to all gifts, sales, transfers and assignments of her personal property, oral or written, is to make the veto as broad as the enfranchisement. It is to say that her property shall remain hers, as before marriage, but that in no case.whatever shall she own it as if she had remained single. It would be to require the husband’s written assent in cases where no writing would be necessary on the part of the wife. Them is no possible construction of this provision which would require the husband’s written assent to the transfer of this policy which would not require the husband’s written assent to the wife’s endorsement of a check, or the gift of an old calico dress or a pair of second-hand shoes — in short, a negation of the broad enfranchising clause which guarantees a married woman as full ownership of her property as if she had remained single, save for the veto given the husband upon her “conveyances.” The statutes and the decisions point out what are conveyances, and by no stretch of legal construction can the transfer of this policy, the endorsement of a check or bond (often *54in blank and therefore with no grantee), or the gift or sale of any personal property, be termed “conveyances.” It was expressly held in Kelly v. Fleming, 113 N. C., 133, that the word “conveyance” did not embrace a sale or any other disposition of personal property which was not required to be by deed.
There should be m difficulty as to the rights of married women if we would follow the plain letter of the constitutional provisions without reference to the barbarous doctrine of the “subjection of women” whose survival in the'common law the will of the men of this more enlightened age abolished by this section of the Constitution. It is not by virtue of, but contrary to, this recognition in the organic law of the equality of women before the law, that our statute law, till the last session of the General Assembly, still classed married women in two sections of The Code with “idiots, lunatics, infants and convicts,” and still attempts to hamper their freedom of contracting (though the sole restriction by the Constitution is limited to' conveyances), and that our decisions still make the husband absolute owner of all the wifefs earnings, even though made by her needle.
The common law contained many noble principles which will live for all time, but from the time and nature of its origin it had the alloy of much that was base and barbarous. In the evolution of the race and in the advance of civilization, most of the alloy has disappeared. One of the last survivals was the essentially barbarian doctrine that a woman, upon marriage, became the chattel of hex' husband, for it was by virtue thereof that he acquired (besides the right to- chastise her at will which the courts have abrogated) her property and her earnings. This the Constitution of 1868, in accordance with enlightened progress everywhere else, swept away. It *55made her the equal of her single sister, with as full rights over her property in every way, save as to the husband’s veto upon her “conveyances.” To extend that to a vote upon her gifts, sales or other disposition of property, not required to be made, and in fact, not made by any conveyance, would be, in my humble judgment, a judicial repeal of the constitutional provision.
Prior to 1868, when by a marriage contract a wife retained her separate estate, no assent of the husband, written or oral, was required for the disposition of her personalty. The constitutional provision was not intended to put her in a worse situation. It extends her ownership to all property, both real and personal, but the veto given to the husband does not. It extends only to conveyances, and therefore has no application to any disposition of personalty unless a “conveyance” of it is necessary. It is a novelty in jurisprudence if an oral disposition of personal property, or a written disposition of it by endorsement or assignment of a check, note or other paper, is a “conveyance,” especially in view of the context and evident purpose of the clause of the Constitution guaranteeing, not restricting, property rights of married women.